DETAILED ACTION
	This Office action is based on the amendments filed May 20, 2022 for application 16/384,841.  Claims 1, 3, 5, 7, 8, 10, 12, and 13 have been amended, claim 11 has been cancelled, and claims 14-19 are newly presented; claims 1-10 and 13-19 are currently pending, wherein claims 1-7 are withdrawn from further consideration as being drawn to non-elected Species A.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Newly submitted claims 14, 15, 17, and 18 are directed to a species that is independent or distinct from the species originally claimed.  The limitations of claims 14 and 18 with respect to a first elastic cross strap and the limitations of claims 15 and 17 with respect to a hyperextension cross-strap are not present in elected Species B.  Further, since claim 8 is not generic to both Species B and the species that would encompass the limitations of claims 14 and 15, claims 14 and 15 cannot be rejoined upon the allowance of claim 8.
Since Applicant has received an action on the merits for originally elected Species B, (corresponding to Figs. 35A-35D & 36A-36D), claims 14, 15, 17, and 18 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications 62/66 1,066, 62/657,896, 15/423,851, 15/406,738, and 15/195,618, as well as their parent applications, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 8 recites the limitation “the tensioning path configured to travel around a portion of the patella of the wearer” which is not taught in any of the prior filed applications.  For at least this reason, independent claim 8 is not entitled to the benefit of the prior applications.  Dependent claims 9, 10, 12, and 13 are therefore also not entitled to the benefit of the prior applications.
Dependent claim 19 also recites the limitation “the tensioning path is configured to travel around a portion of the patella of the wearer” which is not taught in any of the prior filed applications.  For at least this reason, dependent claim 19 is not entitled to the benefit of the prior applications.
For purposes of applicable prior art, claims 8-10, 12, 13, and 19 have the effective filing date of April 15, 2019.
Independent claim 16 is generic and is supported by the earliest filed priority document, US provisional application 61/058,555.  Therefore, for purposes of applicable prior art, claim 16 has the effective filing date of June 3, 2008.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “one or more side brace guides” in line 14; however, since claim 8 previously introduces “one or more side brace guides” in line 6, it is unclear if the limitation in line 14 is intended to introduce additional side brace guides or refer to the same previously recited side brace guides.  For examination purposes, the limitation “one or more side brace guides” recited in line 14 of claim 8 will be interpreted as “the one or more side brace guides” in order to clearly refer to the same one or more side brace guides previously recited in line 6 of claim 8.
Claims 9, 10, 12, and 13 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 8.
Claim 19 recites the limitation “one or more side brace guides” in line 11; however, since claim 19 previously introduces “one or more side brace guides” in line 3, it is unclear if the limitation in line 11 is intended to introduce additional side brace guides or refer to the same previously recited side brace guides.  For examination purposes, the limitation “one or more side brace guides” recited in line 11 of claim 19 will be interpreted as “the one or more side brace guides” in order to clearly refer to the same one or more side brace guides previously recited in line 3 of claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cawley et al. (US 6,551,264).  Cawley discloses a brace assembly (knee orthosis 130) comprising a plurality of mounting facilities comprising an upper mounting facility (upper anterior cuff 132) and a lower mounting facility (lower anterior cuff 134), and a side brace comprising an upper arm (upper arm 12) and a lower arm (lower arm 14) hingedly coupled with a hinge (hinge assembly 36) (Figs. 11-12; column 4, lines 14-18 & 37-39; column 12, lines 9-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent 8,808,211.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘211 patent substantially recites the limitations of a brace assembly (column 22, line 30) comprising an upper mounting facility and a lower mounting facility (column 22, lines 31-32) (wherein the upper and lower mounting facilities are a plurality of mounting facilities), and a side brace comprising an upper arm (upper portion) and a lower arm (lower portion) (column 22, lines 53-55).  Claim 6 of the ‘211 patent, which depends from claim 1, substantially recites the limitation of a the upper arm (upper portion) and the lower arm (lower portion) of the side brace are coupled by a hinge (column 23, lines 19-20) (thus hingedly coupled).

Allowable Subject Matter
Claims 8-10, 12, and 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/4/2022